Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2022 has been entered.
 
Response to Amendment
Applicant’s amendment filed 04/25/2022 has been entered. Claims 1, 3, 5, 8-15 remain pending. 

Response to Arguments
Applicant’s Amendment to Claims 1 and 15 to include the narrowed limitations of now cancelled Claims 6 and 7. The limitation of “wherein the secondary sensor elements comprise at least one acceleration sensor” is taught by the newly discovered prior art Machado Viana (US20140058709), which also covers the teaching of limitations of the previously presented prior art Mars (US20190102494). The limitation “wherein a result of the simulation is at least an identification of a parameter of at least one secondary sensor element that is correlated with the failure of a component”, from cancelled Claim 6, is taught by previously presented prior art Gu (CN105741005A). Gu teaches in [0026] the collection of defect data and history record based on the defect, simulation model to predict the failure from the data in [0026] and further teaches in [0033] that the simulation model predicts the failure of a part and the remaining service life of parts. Applicant’s Remarks on Page 9-10 detail that Gu in [0054] uses “predicted life to update the design model of the part”. As [0054] details, in some embodiments the life of the part can be used the improve the part design. This is merely detailed as another feature of Gu, and it is not disclosed as the sole use of the predicted life of the parts as disclosed by Gu.  As [0008] details, Gu teaches a method for optimization of the parts maintenance plan with the use of simulation models of the parts. As previously presented prior art Burd (US20180210436) teaches a digital twin as a digital model copy of a physical item, [0021] of Burd teaches a dynamic simulation of the process from the digital twin. Furthermore, Burd teaches in [0022] that the device management includes recommending equipment maintenance.  Since the previously presented prior art Gu teaches a method of using simulation for the optimization of part maintenance, it would be obvious to one of ordinary skill in the art to combine the simulation and optimization method with a digital model that is based on a physical model as taught by Gu to the system and method as taught by Burd. New Claim 16 contains limitations similar to that of Claim 1 and Claim 15, and is rejected under similar reasoning as detailed in Claims 1 and 15.
	Applicant’s Remark, on Pages 10, details that the limitation related to “weakest component of the sensor”. As the previous office action details, in [0033], Gu teaches that the simulation model predicts the failure mechanism of the part, which includes the predicted life, remaining useful life of the part, and the predicted failure cause. Further, [0023] of Gu teaches that parts are defined as all elements of a piece of equipment, with [0025] detailing the purpose is for the optimizing of the maintenance plan of parts. As Gu teaches the system of having the simulation model predict the failure of each part of the system, Gu contains the data towards the part least likely to break (longest life, strongest) and the most likely to break (shortest life, weakest) and all the parts that exists between these. As Gu teaches in [0008], this allows for the most optimized maintenance plan with regards to the parts. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Burd (US20180210436) in view of Hammer (DE102007062919A1; #3 on IDS dated 08/10/2020), Machado Viana (US20140058709), and Gu (CN105741005A).
In regards to Claim 1, Burd teaches “A system having a sensor (industrial facility including sensors – [0021]), wherein the sensor comprises: at least one primary sensor element (industrial facility including sensors coupled to processing equipment – [0021]), and at least one additional secondary sensor element for the detection of environmental influences (measurements devices to indicate temperature, pressure, state and other conditions – [0018]), wherein a digital twin sensor is provided that is related to the sensor (facility digital twin models systems and devices including processing equipment and sensors – [0008]), wherein the digital twin sensor is stored (integrated facility digital twin implemented on computer system with processor and memory – [0021]), wherein the digital twin sensor forms a data model of the sensor (integrated facility digital twin implemented on computer system with aggregation algorithm that utilizes inter-related static models and dynamic models for the facility – [0021]), wherein the sensor and the digital twin sensor are connected to one another via an interface, wherein data can be transmitted at least from the sensor to the digital twin sensor via the interface (sensor 242 and equipment connected to the cloud 230 that includes the digital twin via edge gateway 241 and cloud gateway 231 – Figure 2b; Cloud based facility digital twin with cloud computing architecture – [0025]), and wherein software associated with the database is configured to carry out a simulation of the digital twin sensor (integrated facility digital twin implemented in a computer system with memory storing software for an aggregation algorithm to use static and dynamic models, including simulation of equipment – [0021]), the simulation carried out by the software simulating a detection quality of the digital twin sensor and comparing the detection quality of the digital twin sensor to a detection quality of the sensor (dynamic model includes calculation models on the status, calculation of efficiency, symptom and fault models to determine health, and dynamic simulation to the equipment to compare current performance against simulation – [0021]; model includes asset model to describe devices in the industrial facility including sensors coupled to the processing equipment – [0021]).”
	Burd does not teach “wherein the sensor has a sensor housing having at 5least one electronic system, the at least one electronic system comprising at least one control and evaluation unit, at least one primary sensor element, and at least one mechanical component.”
	Hammer teaches “wherein the sensor has a sensor housing having at 5least one electronic system (field device with sensor and interface circuit, additional sensors, memory unit, input/output unit – [0029]), the at least one electronic system comprising at least one control and evaluation unit (control and evaluation unit – [0029]), at least one primary sensor element and at least one mechanical component (field device includes sensor and actuator integrated in the field device – [0029]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burd to incorporate the teaching of Hammer to use a sensor system that includes electrical circuits.  Doing so would improve the determination of operating conditions of a system.
	Burd in view of Hammer does not teach “wherein the digital twin is stored in a database; wherein the secondary sensor elements comprise at least one acceleration sensor.”
	Machado Viana teaches “wherein the digital twin is stored in a database (a data storing and managing data that is real and simulated – [0012]); wherein the secondary sensor elements comprise at least one acceleration sensor (physical module includes accelerometers 04 – [0114]; Figure 2 details a schematic representation of the structural health management system with sensors/physical model and a virtual module –[0082], Figure 2; virtual module is a simulated representation of the physical – [0008]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burd in view of Hammer to incorporate the teaching of Machado Viana to store the virtual system in a database and usage of acceleration sensors.  Doing so would improve the determination of the condition and integrity of systems by the use of a virtual (digital) system.
Burd in view of Hammer and Machado Viana does not teach “wherein a result of the simulation is at least an identification of a weakest component of the sensor; wherein a result of the simulation is at least an identification of a parameter of at least one secondary sensor element that is correlated with the failure of a component.”
Gu teaches “a result of the simulation is at 25least an identification of a weakest component of the sensor (optimization method establishes simulation model to predict failure mechanism of part, predicts failure probability and remaining service life of parts – [0033]); wherein a result of the simulation is at least an identification of a parameter of at least one secondary sensor element that is correlated with the failure of a component (detector collects defect data and history record generated based on defect data, simulation model predicts failure, historical record from detector is mapped to simulation model to establish location of defect – [0026]; simulation model to predict failure mechanism of part, predicts failure probability and remaining service life of parts – [0033]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burd in view of Hammer and Machado Viana to incorporate the teaching of Gu to use the simulation to predict failure of parts.  Doing so would improve the evaluation and maintenance of parts in a facility.

	In regards to Claim 3, Burd in view of Hammer, Machado Viana, and Gu discloses the claimed invention as disclosed above and Machado Viana further teaches “the simulation considers and simulates at least an ageing of the sensor (estimation of the structure life and enables prognostic of residual life – [0054]; structural health management system – [0076]).”
	
In regards to Claim 5, Burd in view of Hammer, Machado Viana, and Gu discloses the claimed invention as disclosed above and Machado Viana further teaches “a result of the simulation is at least a time until failure of the weakest component of the sensor (diagnosis and prognosis tools for critical systems, with structural integrity estimated with parameters to estimate the structure life and analysis of structural health – [0054]).”

	In regards to Claim 11, Burd in view of Hammer, Machado Viana, and Gu discloses the claimed invention as disclosed above and Machado Viana further teaches “during an operating phase of the sensor, the data of the sensor is continuously transferred or transferred at fixed intervals to the digital twin sensor (sampling sub-module trigger data gathering intervals and data acquisition frequency – [0016]).”

In regards to Claim 13, Burd in view of Hammer, Machado Viana, and Gu discloses the claimed invention as disclosed above and Burd further teaches “the data model comprises construction data, functional data and/or design data of the sensor (static models include asset model that describes the devices including sensors of the system – [0021]).”

	In regards to Claim 14, Burd in view of Hammer, Machado Viana, and Gu discloses the claimed invention as disclosed above and Burd further teaches “the database is configured to transmit a simulation result to a human-machine interface (computer system includes aa graphics adaptor, and display coupled to the graphics adaptor – [0023]).”

In regards to Claim 15, Burd teaches “A method with a sensor (industrial facility including sensors – [0021]), wherein the sensor has at least one primary sensor element (industrial facility including sensors coupled to processing equipment – [0021]), and wherein the sensor has at least one additional secondary sensor element for the detection of environmental influences (measurements devices to indicate temperature, pressure, state and other conditions – [0018]), and wherein a digital twin sensor is provided that is related to the sensor (facility digital twin models systems and devices including processing equipment and sensors – [0008]), the method comprising the steps of: storing the digital twin sensor (integrated facility digital twin implemented on computer system with processor and memory – [0021]), the digital twin sensor forming a data model of the sensor (integrated facility digital twin implemented on computer system with aggregation algorithm that utilizes inter-related static models and dynamic models for the facility – [0021]), the sensor and the digital twin sensor being connected to one another via an interface; transmitting data at least from the sensor to the digital twin sensor via the interface (sensor 242 and equipment connected to the cloud 230 that includes the digital twin via edge gateway 241 and cloud gateway 231 – Figure 2b; Cloud based facility digital twin with cloud computing architecture – [0025]); simulating a detection quality of the digital twin sensor (integrated facility digital twin implemented in a computer system with memory storing software for an aggregation algorithm to use static and dynamic models, including simulation of equipment – [0021]), and comparing the detection quality of the digital twin sensor to a detection quality of the sensor (dynamic model includes calculation models on the status, calculation of efficiency, symptom and fault models to determine health, and dynamic simulation to the equipment to compare current performance against simulation – [0021]; model includes asset model to describe devices in the industrial facility including sensors coupled to the processing equipment – [0021]).”
Burd does not teach “the sensor has a sensor housing having at least one electronic system, the at least one electronic system comprising at least one control and evaluation unit, at least one primary sensor element and at least one mechanical component.”
Hammer teaches “wherein the sensor has a sensor housing having at 5least one electronic system (field device with sensor and interface circuit, additional sensors, memory unit, input/output unit – [0029]), the at least one electronic system comprising at least one control and evaluation unit (control and evaluation unit – [0029]), at least one primary sensor element and at least one mechanical component (field device includes sensor and actuator integrated in the field device – [0029]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burd to incorporate the teaching of Hammer to use a sensor system that includes electrical circuits.  Doing so would improve the determination of operating conditions of a system.
	Burd in view of Hammer does not teach “storing the digital twin in a database; wherein the secondary sensor elements comprise at least one acceleration sensor.”
	Machado Viana teaches “storing the digital twin in a database (a data storing and managing data that is real and simulated – [0012]); wherein the secondary sensor elements comprise at least one acceleration sensor (physical module includes accelerometers 04 – [0114]; Figure 2 details a schematic representation of the structural health management system with sensors/physical model and a virtual module –[0082], Figure 2; virtual module is a simulated representation of the physical – [0008]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burd in view of Hammer to incorporate the teaching of Machado Viana to store the virtual system in a database and usage of acceleration sensors.  Doing so would improve the determination of the condition and integrity of systems by the use of a virtual (digital) system.
	Burd in view of Hammer and Machado Viana does not teach “wherein a result of the simulation is at least an identification of a weakest component of the sensor; wherein a result of the simulation is at least an identification of a parameter of at least one secondary sensor element that is correlated with the failure of a component.”
Gu teaches “a result of the simulation is at 25least an identification of a weakest component of the sensor (optimization method establishes simulation model to predict failure mechanism of part, predicts failure probability and remaining service life of parts – [0033]); wherein a result of the simulation is at least an identification of a parameter of at least one secondary sensor element that is correlated with the failure of a component (detector collects defect data and history record generated based on defect data, simulation model predicts failure, historical record from detector is mapped to simulation model to establish location of defect – [0026]; simulation model to predict failure mechanism of part, predicts failure probability and remaining service life of parts – [0033]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burd in view of Hammer and Machado Viana to incorporate the teaching of Gu to use the simulation to predict failure of parts.  Doing so would improve the evaluation and maintenance of parts in a facility.

	In regards to Claim 16, Burd teaches “A system having a sensor (industrial facility including sensors – [0021]), wherein the sensor comprises: at least one primary sensor element (industrial facility including sensors coupled to processing equipment – [0021]), and at least one additional secondary sensor element for the detection of environmental influences (measurements devices to indicate temperature, pressure, state and other conditions – [0018]), wherein a digital twin sensor is provided that is related to the sensor (facility digital twin models systems and devices including processing equipment and sensors – [0008]), wherein the digital twin sensor is stored (integrated facility digital twin implemented on computer system with processor and memory – [0021]), wherein the digital twin sensor forms a data model of the sensor (integrated facility digital twin implemented on computer system with aggregation algorithm that utilizes inter-related static models and dynamic models for the facility – [0021]), wherein the sensor and the digital twin sensor are connected to one another via an interface, wherein data can be transmitted at least from the sensor to the digital twin sensor via the interface (sensor 242 and equipment connected to the cloud 230 that includes the digital twin via edge gateway 241 and cloud gateway 231 – Figure 2b; Cloud based facility digital twin with cloud computing architecture – [0025]), wherein software associated with the database is configured to carry out a simulation of the digital twin sensor (integrated facility digital twin implemented in a computer system with memory storing software for an aggregation algorithm to use static and dynamic models, including simulation of equipment – [0021]), the simulation carried out by the software simulating a detection quality of the digital twin sensor and comparing the detection quality of the digital twin sensor to a detection quality of the sensor (dynamic model includes calculation models on the status, calculation of efficiency, symptom and fault models to determine health, and dynamic simulation to the equipment to compare current performance against simulation – [0021]; model includes asset model to describe devices in the industrial facility including sensors coupled to the processing equipment – [0021]).”
Burd does not teach “a sensor housing having at least one electronic system, the at least one electronic system comprising at least one control and evaluation unit, at least one primary sensor element, and at least one mechanical component.”
	Hammer teaches “a sensor housing having at least one electronic system, the at least one electronic system (field device with sensor and interface circuit, additional sensors, memory unit, input/output unit – [0029]) comprising at least one control and evaluation unit (control and evaluation unit – [0029]), at least one primary sensor element, and at least one mechanical component (field device includes sensor and actuator integrated in the field device – [0029]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burd to incorporate the teaching of Hammer to use a sensor system that includes electrical circuits.  Doing so would improve the determination of operating conditions of a system.
Burd in view of Hammer does not teach “wherein the digital twin is stored in a database; wherein the secondary sensor elements are temperature sensors, position sensors, pressure sensors and/or acceleration sensors.”
	Machado Viana teaches “wherein the digital twin is stored in a database (a data storing and managing data that is real and simulated – [0012]); wherein the secondary sensor elements are temperature sensors, position sensors, pressure sensors and/or acceleration sensors (physical module includes accelerometers 04 – [0114]; Figure 2 details a schematic representation of the structural health management system with sensors/physical model and a virtual module –[0082], Figure 2; virtual module is a simulated representation of the physical – [0008]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burd in view of Hammer to incorporate the teaching of Machado Viana to store the virtual system in a database and usage of acceleration sensors.  Doing so would improve the determination of the condition and integrity of systems by the use of a virtual (digital) system.
Burd in view of Hammer and Machado Viana does not teach “wherein a result of the simulation is at least an identification of a weakest component of the sensor, wherein a result of the simulation is at least an identification of a parameter of at least one secondary sensor element that is correlated with the failure of a component.”
Gu teaches “wherein a result of the simulation is at least an identification of a weakest component of the sensor (optimization method establishes simulation model to predict failure mechanism of part, predicts failure probability and remaining service life of parts – [0033]); wherein a result of the simulation is at least an identification of a parameter of at least one secondary sensor element that is correlated with the failure of a component (detector collects defect data and history record generated based on defect data, simulation model predicts failure, historical record from detector is mapped to simulation model to establish location of defect – [0026]; simulation model to predict failure mechanism of part, predicts failure probability and remaining service life of parts – [0033]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burd in view of Hammer and Machado Viana to incorporate the teaching of Gu to use the simulation to predict failure of parts.  Doing so would improve the evaluation and maintenance of parts in a facility.

Claims 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Burd in view of Hammer, Machado Viana, Gu, and Altendorf (US20200012249).
	In regards to Claim 8, Burd in view of Hammer, Machado Viana, and Gu discloses the claimed invention as disclosed above except for “the data model comprises at least production specific pieces of information of the sensor.”
	Altendorf teaches “the data model comprises at least production specific pieces of information of the sensor (configuration settings, measurement location relevant information for field device – [0011]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burd in view of Hammer, Machado Viana, and Gu to incorporate the teaching of Altendorf to use information about the sensor in the digital twin.  Doing so would improve the accuracy of the digital twin model by the incorporation of parameters associated with the physical twin.

	In regards to Claim 9, Burd in view of Hammer, Machado Viana, Gu, and Altendorf discloses the claimed invention as disclosed above and Altendorf further teaches “the specific pieces of information comprise comparison values and/or alignment values (configuration settings, measurement location relevant information for field device – [0011]).”

	In regards to Claim 10, Burd in view of Hammer, Machado Viana, and Gu discloses the claimed invention as disclosed above except for “the sensor and the digital twin sensor each have an unambiguous identification number that are linked to one another in order to unambiguously associate the digital twin sensor with the sensor and/or to unambiguously associate the sensor with the digital twin sen15sor.”
	Altendorf teaches “the sensor and the digital twin sensor each have an unambiguous identification number that are linked to one another in order to unambiguously associate the digital twin sensor with the sensor and/or to unambiguously associate the sensor with the digital twin sen15sor (identification information of the field device is transmitted to the server, digital image of field device is determined based on the identification information – [0011]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burd in view of Hammer, Machado Viana, and Gu to incorporate the teaching of Altendorf to use identification between physical twin and digital twin.  Doing so would improve the accuracy of the digital twin model by the incorporation of parameters associated with the physical twin.

	In regards to Claim 12, Burd in view of Hammer, Machado Viana, and Gu discloses the claimed invention as disclosed above except for “the data are parameterization data.”
	Altendorf teaches “the data are parameterization data (parameterize parameter values of the field device – [0011]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burd in view of Hammer, Machado Viana, and Gu to incorporate the teaching of Altendorf to use parameters about the sensor in the digital twin.  Doing so would improve the accuracy of the digital twin model by the incorporation of parameters associated with the physical twin.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.K./Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863